                  Case 1:16-cr-00776-VEC Document 954 Filed 12/13/18 Page 1 of 4

       Criminal Notice of Appeal - Form A


                                                        NOTICE OF APPEAL

                                                      United States District Court

                                            Southern
                                            - - - - - - District of New York
       Caption:
       United
       _ __   States
               _ _ of_America
                      _ _ _ _ v.


                                                                                             Docket No.:   S2 16 CR 776 (VEC)
       Joseph Gerardi                                                                                      Judge Valerie E. Caproni
                                                                                                               (District Court Judge)


       Notice is hereby given that _J_o_s_e_p_h_G_e_ra_r_d_i________ appeals to the United States Court of

       Appeals for the Second Circuit from the judgment         V' J. other 1
                                                                                                            (specify)
       entered in this action on December 11, 2018
                                     (date)




       This appeal concerns: Conviction only L_J Sentence only L_J Conviction & Sentence I                        V'    Other L__

       Defendant found guilty by plea   I     I trial I V' I N/A I

       Offense occurred after November 1, 1987? Yes           IV' I       No L_           N/A L_

       Date of sentence:   December 6, 2018                          NIA L_J

       Bail/Jail Disposition: Committed L__ Not committed             I       I   N/A I




       Appellant is represented by counsel? Yes        V' I No I          I   If yes, provide the following information:


       Defendant's Counsel:       Milton L. Williams
 ll/   Counsel 's Address:        One Battery Park Plaza, 34th Floor
 0
l0                                New York, NY 10004
~                                 212-335-2963
       Counsel's Phone:
r---
~      Assistant U.S. Attorney:   Robert Boone
  I
NJ     AUSA's Address:            One St. Andrew's Plaza
 I
 \'l                              New York, NY 10007

0      AUSA's Phone:
                                  212-637-2208



                                                                 ~ 1WLi.J                            Signature
Case 1:16-cr-00776-VEC Document 954 Filed 12/13/18 Page 2 of 4




           Court Ha1e: District Court
           lii vision: 1
           Receipt Nuaber: 4&5401224685
           Cashier ID: .Vfrrokaj
           Transaction Date: 12/13/2018.
           Payer Na1e: WALDEN l'IACHT AND HARAN LLP
           ---------·-----~-----------~--
           HOTICE OF APPEAL/DOCKETING FEE
            For: JOSEPH GERARDI
            A110unt:         •585.60
           CHECK
            Check/l'loney Orde·r Hulli: 2471
            A1t Tender-ed: $505.00
           Total Due:      $505.00
           Total Tendered: $585.00
           Change Aat:     $0.08
           16CR776
         Case 1:16-cr-00776-VEC Document 954 Filed 12/13/18 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 UNITED STATES OF AMERICA
                                                      No. S2 16 CR 776 (VEC)
                      v.

JOSEPH PERCOCO et al.,                                AFFIDAVIT OF SERVICE

                  Defendant



STATEOFNEWYORK     )
                   )                   ss:
COUNTY OF NEW YORK )

       ARIELLE GERBER, being duly sworn, deposes and states that I am not a party to this
proceeding, am over 18 years of age and am employed by Walden Macht & Haran LLP.

      On December 12, 2018, I served a true and correct copy of the Notice of Appeal via
FedEx upon the following parties:


       Janis Echenberg                            Barry A. Bohrer
       U.S. Attorney' s Office, SDNY              Schulte Roth & Zabel LLP
       One St. Andrew's Plaza                     919 Third A venue
       New York, NY 10007                         New York, NY 10022

       Stephen R. Coffey                          Michael Lloyd Yaeger
       O'Connel & Aronowitz, P.C.,                Carlton Fields Jorden Burt, P.A.
       54 State Street                            405 Lexington Ave. , 36th Floor
       Albany, NY 12207                           New York, NY 10174

       Alexandra A.E. Shapiro                     Michael Campion Miller
       Shapiro Arato LLP                          Steptoe & Johnson, LLP
       500 Fifth A venue, 40th Floor              1114 A venue of the Americas
       New York, NY 10110                         New York, NY 10036

       Daniel M. Gitner                           Daniel C. Oliverio
       Lankler Siffert & Wohl LLP                 Hodgson Russ LLP
       500 Fifth Avenue, 33rd Floor               140 Pearl Street, Suite 100
       New York, NY 10110                         Buffalo, NY 14202
         Case 1:16-cr-00776-VEC Document 954 Filed 12/13/18 Page 4 of 4



       Jessica Ann Masella                                Paul Lewis Shechtman
       DLA Piper LLP                                      Bracewell LLP
       1251 A venue of the Americas                       1251 Avenue of the Americas
       New York, NY 10020                                 49th Floor
                                                          New York, NY 10020


       Said service was made by depositing a true copy of said document, enclosed in properly-
addressed post-paid FedEx envelopes, in an official FedEx depository within the State of New
York.




                                                               Afil~ f!ltsER
Sworn to before me this
12th day of December, 2018


~      Notary Public
